DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

     ROOF DEPOT USA, LLC, a Florida Limited Liability Company,
                          Appellant,

                                    v.

                         ANNE M. CHARLES,
                             Appellee.

                              No. 4D17-556

                           [October 26, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barbara Anne McCarthy, Judge; L.T. Case No. CACE15-
000816.

  Andrew T. Trailor of Andrew T. Trailor, P.A., Miami, for appellant.

  Harry Malka and Ian T. Kravitz of Malka & Kravitz, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and TAYLOR, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.